Citation Nr: 0930165	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-14 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2007, the Veteran presented testimony before a 
Decision Review Officer at the RO.  A transcript of the 
hearing has been associated with the claims folder.

As the Veteran has perfected an appeal as to the initial 
rating assigned for his hearing loss, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claims not be 
construed as claims for increased rating, the requirements of 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the Veteran's service-connected 
bilateral hearing loss is presently manifested by level III 
hearing acuity in the right ear and level I hearing acuity in 
the left ear.
CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in April 2006.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008). As the Veteran 
voiced disagreement with the initial assignment of a 
noncompensable rating for a hearing loss in a notice of 
disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in April 2006.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).  

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 
Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

A rating action in August 2006 awarded the Veteran service 
connection for a bilateral hearing loss and assigned a 
noncompensable evaluation effective in March 2006.  The award 
was based on the Veteran's military occupation specialty as a 
bombadier and a May 2006 VA audiometric examination 
reflecting a bilateral hearing loss.  The results of that 
examination are noted below:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
20
30
50
50
60
47.5
LEFT
20
30
50
50
60
47.5

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.

In an October 2006 statement in support of his claim, the 
Veteran explained that it was established that his hearing 
loss had declined to its present state beginning in 1950.  He 
stated that without the use of both hearing aids, he had 
problems hearing and understanding ordinary conversations 
without having to ask others to repeat themselves.  The 
Veteran added that when listening to the radio or watching 
television, his wife continually asked him to turn down the 
volume.

In a January 2006 VA medical center (VAMC) treatment note, 
the Veteran related that he was a retired federal government 
worker, and a retired investigator for a county prosecutor's 
office.  In April 2006, the Veteran was provided bilateral 
hearing aids.  

During his November 2007 hearing at the RO, the Veteran 
testified that he always had to turn the volume up when he 
was listening to something, and that his hearing was 
gradually getting worse.

In March 2008, the Veteran presented for his VA examination 
where an audiological examination was conducted, pure tone 
thresholds, in decibels, were as follows:




HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
15
30
45
45
55
44
LEFT
15
25
35
45
60
41

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.  
The report included a diagnosis of predominantly mild to 
moderately severe sensorineural hearing loss bilaterally.  
During this examination, the Veteran explained that his wife 
complained that he had difficulty hearing when he did not use 
his hearing aids.  In describing the effect that the hearing 
loss had on his occupational functioning and activities of 
daily living, the Veteran reported that even with his hearing 
aids, he had difficulty hearing due to background noise, and 
that voices often sounded muffled, and he sometimes missed a 
voice.  

A private audiometric exam was conducted in June 2008.  
However, the report did not contain a controlled speech 
discrimination test (Maryland CNC) as required by 38 C.F.R. 
§ 4.85 and thus could not be used in the Board's evaluation 
of the Veteran's claim.  

Based upon the evidence of record, the Board finds that based 
on the results of all testing during this appeal, and 
applying the stated rating criteria to the results, the 
Veteran's test designations equate to a noncompensable (0 
percent) evaluation.  The VA examination findings are 
consistent with the other evidence of record and are 
considered to adequately represent the Veteran's present 
level of disability.  Therefore, a 0 percent disability 
rating is applicable under the provisions of 38 C.F.R. 
§ 4.85, Table VII.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of hearing impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


